Citation Nr: 0825018	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1964 to May 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he is entitled to a TDIU, as his 
service-connected disabilities of bilateral hearing loss and 
tinnitus render him unable to secure or follow gainful a 
substantially gainful occupation.  

The Board notes that the veteran has not been afforded a VA 
examination, specifically for the purpose of determining 
whether or not his service-connected disabilities alone, 
prevent employment.  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).   

Therefore, following a review of the evidence, the Board 
finds that the record as it stands is inadequate for rating 
purposes.  Thus, the RO should obtain a medical opinion as to 
whether the veterans service-connected disabilities of 
bilateral hearing loss and tinnitus, alone, render him unable 
to obtain or retain substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for bilateral hearing 
loss and tinnitus since July 2006.  After 
the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.  

2.  The veteran should be afforded a VA 
audiological examination by a licensed 
audiologist, and if necessary by a VA ear, 
nose and throat specialist.  All indicated 
tests and studies are to be performed and 
the current severity of the veteran's 
hearing loss and tinnitus should be 
evaluated.  Prior to the examination, the 
claims folder must be made available to 
the audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

The physician(s) is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities of bilateral 
hearing loss and tinnitus are of such 
severity that he is unable to obtain or 
maintain substantially gainful employment 
solely as a result of these service-
connected disabilities, without regard to 
his age or any nonservice-connected 
disorders.  A complete rationale for any 
opinion rendered must be included in the 
report.   

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

